On Motion to Dismiss.
The opinion of the court was delivered by
Eenner, J.
This is an appeal from the parish of Webster, returnable according to law to the Supreme .Court at Shreveport on *130the second Monday of October, 1891. The judge in his order granting the appeal made the same “ returnable to the Supreme Court in ten days, and according to law.”
It will be observed that the order does not designate the place of return. The appellant has erred in bringing his appeal to New Orleans, where it does- not belong. His motion to transfer the appeal to Shreveport can not be allowed, because we can take no cognizance of his appeal here except to strike it from our docket at this place as having been improperly filed. Minor vs. Budd, 37 An. 709.
It is therefore ordered that this cause be stricken from the docket of the court at this place at appellant’s cost.